Case 3:19-cv-00018-HES-PDB Document 1 Filed 01/04/19 Page 1 of 10 PageID 1



                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                     JACKSONVILLE DIVISION

  ROBERT WILLIS,

         Plaintiff,
                                                     CASE NO.:
  -VS-

  OPTIMUM OUTCOMES, INC.,

         Defendant.
                                          /

                       COMPLAINT AND DEMAND FOR JURY TRIAL

          COMES NOW Plaintiff, Robert Willis, by and through the undersigned counsel,

  and sues Defendant, OPTIMUM OUTCOMES, INC., and in support thereof respectfully

  alleges violations of the Telephone Consumer Protection Act, 47 U.S.C. §227 et seq.

  (“TCPA”), the Florida Consumer Collection Practices Act, Fla. Stat. §559.55 et seq.

  (“FCCPA”) and the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et. seq.

  (“FDCPA”).

                                        INTRODUCTION

          1.          The TCPA was enacted to prevent companies like OPTIMUM

  OUTCOMES, INC. (hereinafter “Defendant”) from invading American citizen’s privacy

  and prevent abusive “robo-calls.”

          2.          “The TCPA is designed to protect individual consumers from receiving

  intrusive and unwanted telephone calls.” Mims v. Arrow Fin. Servs., LLC, -US--, 132

  S.Ct. 740, 745, 181 L.Ed. 2d 881 (2012).

          3.          “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the

  *1256 scourge of modern civilization, they wake us up in the morning; they interrupt our

                                                1
Case 3:19-cv-00018-HES-PDB Document 1 Filed 01/04/19 Page 2 of 10 PageID 2



  dinner at night; they force the sick and elderly out of bed; they hound us until we want to

  rip the telephone out of the wall.’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings

  presumably intended to give telephone subscribers another option: telling the autodialers

  to simply stop calling.” Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242 (11th Cir.

  2014).

           4.        According     to the    Federal   Communications     Commission    (FCC),

  “Unwanted calls are far and away the biggest consumer complaint to the FCC with over

  200,000 complaints each year – around 60 percent of all the complaints…Some private

  analyses estimate that U.S. consumers received approximately 2.4 billion robocalls per

  month         in   2016.”      https://www.fcc.gov/about-fcc/fcc-initiatives/fccs-push-combat-

  robocalls-spoofing

                                   JURISDICTION AND VENUE


           5.        This is an action for damages exceeding Seventy-Five Thousand Dollars

  ($75,000.00) exclusive of attorney fees and costs.

           6.        Jurisdiction and venue for purposes of this action are appropriate and

  conferred by 28 U.S.C. § 1331, Federal Question Jurisdiction, as this action involves

  violations of the TCPA.

           7.        Subject matter jurisdiction, federal question jurisdiction, for purposes of

  this action is appropriate and conferred by 28 U.S.C. § 1331, which provides that the

  district courts shall have original jurisdiction of all civil actions arising under the

  Constitution, laws, or treaties of the United States; and this action involves violations of

  47 U.S.C. § 227(b)(1)(A)(iii). See Mims v. Arrow Fin. Servs., LLC, S.Ct. 740, 748 (2012)

  and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1249 (11th Cir. 2014).

                                                   2
Case 3:19-cv-00018-HES-PDB Document 1 Filed 01/04/19 Page 3 of 10 PageID 3



          8.      The alleged violations described herein occurred in Duval County,

  Florida. Accordingly, venue is appropriate with this Court under 28 U.S.C. §1391(b)(2),

  as it is the judicial district in which a substantial part of the events or omissions giving

  rise to this action occurred.

                                  FACTUAL ALLEGATIONS

          9.      Plaintiff is a natural person, and citizen of the State of Florida, residing in

  Duval County, Florida.

          10.     Plaintiff is a “consumer” as defined in Florida Statute 559.55(8) and 15

  U.S.C. § 1692(a)(3).

          11.     Plaintiff is an “alleged debtor.”

          12.     Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755

  F. 3d 1265 (11th Cir. 2014) and Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242 (11th

  Cir. 2014).

          13.     Defendant is a corporation with its principal place of business located at

  2651 Warrenville Road, Suite 500, Downers Grove, Illinois, 60515 and which conducts

  business in the State of Florida through its registered agent, Corporation Service

  Company located at 1201 Hays Street, Tallahassee, Florida, 32301.

          14.     Defendant is a “debt collector” as defined by Florida Statute § 559.55(7)

  and 15 U.S.C. § 1692(a)(6).

          15.     The debt that is the subject matter of this complaint is a “consumer debt”

  as defined by Florida Statute §559.55(6) and U.S.C. § 1692(a)(5).

          16.     Defendant called Plaintiff on Plaintiff’s cellular telephone approximately

  fifty (50) times in an attempt to collect a debt.


                                                 3
Case 3:19-cv-00018-HES-PDB Document 1 Filed 01/04/19 Page 4 of 10 PageID 4



         17.     Defendant attempted to collect an alleged debt from the Plaintiff by this

  campaign of telephone calls.

         18.     Defendant intentionally harassed and abused Plaintiff on numerous

  occasions by calling several times during one day, and on back to back days, with such

  frequency as can reasonably be expected to harass.

         19.     Upon information and belief, some or all of the calls the Defendant made

  to Plaintiff’s cellular telephone number were made using an “automatic telephone dialing

  system” which has the capacity to store or produce telephone numbers to be called, using

  a random or sequential number generator (including but not limited to a predictive dialer)

  or an artificial or prerecorded voice; and to dial such numbers as specified by 47 U.S.C §

  227(a)(1) (hereinafter “autodialer calls”). Plaintiff will testify that he knew it was an

  autodialer because of the vast number of calls he received and because he heard a pause

  when he answered his telephone before a voice came on the line and he received

  prerecorded messages from Defendant.

         20.     Plaintiff believes the calls were made using equipment which has the

  capacity to store numbers to be called and to dial such numbers automatically.

         21.     Plaintiff is the subscriber, regular user and carrier of the cellular telephone

  number (904) ***-5743, and was the called party and recipient of Defendant’s calls.

         22.     Defendant placed an exorbitant number of automated calls to Plaintiff’s

  cellular telephone (904) ***-5743 in an attempt to collect on a debt.

         23.     Upon receipt of the calls from Defendant, Plaintiff’s caller ID identified

  the calls were being initiated from, but not limited to, the following telephone number:

  (877) 795-9819.


                                                4
Case 3:19-cv-00018-HES-PDB Document 1 Filed 01/04/19 Page 5 of 10 PageID 5



             24.   Over the last year, Plaintiff instructed Defendant’s agent(s) to stop calling

  his cellular telephone.

             25.   On or about April of 2018, Plaintiff communicated with Defendant from

  his aforementioned cellular telephone number and instructed Defendant’s agent to cease

  calling.

             26.   Specifically, Plaintiff answered a telephone call from the Defendant and

  simply told the Defendant’s agent/representative to “Please stop calling.”

             27.   Defendant has a corporate policy to use an automatic telephone dialing

  system or a pre-recorded or artificial voice to individuals just as it did to the Plaintiff’s

  cellular telephone in this case.

             28.   Defendant has a corporate policy to use an automatic telephone dialing

  system or a pre-recorded or artificial voice, just as it did to the Plaintiff’s cellular

  telephone in this case, with no way for the consumer, or Defendant, to remove the

  number.

             29.   Defendant’s corporate policy is structured as to continue to call

  individuals like the Plaintiff, despite these individuals explaining to Defendant they wish

  for the calls to stop.

             30.   Defendant has other federal lawsuits pending against them alleging similar

  violations as stated in this Complaint.

             31.   Defendant has numerous complaints against them across the country

  asserting that their automatic telephone dialing system continues to call despite being

  requested to stop.




                                                 5
Case 3:19-cv-00018-HES-PDB Document 1 Filed 01/04/19 Page 6 of 10 PageID 6



          32.      Defendant has had numerous complaints from consumers against them

  across the country asking to not be called, however the Defendant continues to call the

  consumers.

          33.      Defendant’s corporate policy provided no means for the Plaintiff to have

  his number removed from the call list.

          34.      Defendant has a corporate policy to harass and abuse individuals despite

  actual knowledge that the called parties do not wish to be called.

          35.      None of Defendant’s telephone calls placed to Plaintiff were for

  “emergency purposes” as specified in 47 U.S.C. §227(b)(1)(A).

          36.      Defendant willfully and/or knowingly violated the TCPA with respect to

  the Plaintiff.

          37.      From each and every call placed without express consent by Defendant to

  Plaintiff’s cellular telephone, Plaintiff suffered the injury of invasion of privacy and the

  intrusion upon his right of seclusion.

          38.      From each and every call without express consent placed by Defendant to

  Plaintiff’s cellular telephone, Plaintiff suffered the injury of the occupation of his cellular

  telephone line and cellular telephone by unwelcome calls, making the telephone

  unavailable for legitimate callers or outgoing calls while the telephone was ringing from

  Defendant’s call.

          39.      From each and every call placed without express consent by Defendant to

  Plaintiff’s cellular telephone, Plaintiff suffered the injury of unnecessary expenditure of

  her time. For calls he answered, the time he spent on the call was unnecessary as he had

  repeatedly asked for the calls to stop. Even for unanswered calls, Plaintiff had to waste


                                                 6
Case 3:19-cv-00018-HES-PDB Document 1 Filed 01/04/19 Page 7 of 10 PageID 7



  time to unlock the telephone and deal with missed call notifications and call logs that

  reflected the unwanted calls. This also impaired the usefulness of these features of

  Plaintiff’s cellular telephone, which are designed to inform the user of important missed

  communications.

         40.     Each and every call placed without express consent by Defendant to

  Plaintiff’s cellular telephone was an injury in the form of a nuisance and annoyance to

  Plaintiff. For calls that were answered, Plaintiff had to go to the unnecessary trouble of

  answering them. Even for unanswered calls, Plaintiff had to waste time to unlock the

  telephone and deal with missed call notifications and call logs that reflected the unwanted

  calls. This also impaired the usefulness of these features of Plaintiff’s cellular telephone,

  which are designed to inform the user of important missed communications.

         41.     Each and every call placed without express consent by Defendant to

  Plaintiff’s cellular telephone resulted in the injury of unnecessary expenditure of

  Plaintiff’s cellular telephone’s battery power.

         42.     Each and every call placed without express consent by Defendant to

  Plaintiff’s cellular telephone where a voice message was left which occupied space in

  Plaintiff’s telephone or network.

         43.     Each and every call placed without express consent by Defendant to

  Plaintiff’s cellular telephone resulted in the injury of a trespass to Plaintiff’s chattel,

  namely his cellular telephone and his cellular telephone services.

         44.     As a result of the calls described above, Plaintiff suffered an invasion of

  privacy. Plaintiff was also affect in a personal and individualized way by stress and

  anxiety.


                                                7
Case 3:19-cv-00018-HES-PDB Document 1 Filed 01/04/19 Page 8 of 10 PageID 8



                                            COUNT I
                                     (Violation of the TCPA)

          45.     Plaintiff fully incorporates and re-alleges paragraphs one (1) through

  forty-four (44) as if fully set forth herein.

          46.     Defendant knowingly and/or willfully violated the TCPA with respect to

  the Plaintiff, especially for each of the auto-dialer calls made to Plaintiff’s cellular

  telephone after Plaintiff notified Defendant that he wished for the calls to stop.

          47.     Defendant repeatedly placed non-emergency telephone calls to Plaintiff’s

  cellular telephone using an automatic telephone dialing system or prerecorded or artificial

  voice without Plaintiff’s prior express consent in violation of federal law, including 47

  U.S.C § 227(b)(1)(A)(iii).

          WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

  triable and judgment against OPTIMUM OUTCOMES, INC. for statutory damages,

  punitive damages, actual damages, treble damages, enjoinder from further violations of

  these parts and any other such relief the court may deem just and proper.

                                            COUNT II
                                    (Violation of the FCCPA)

          48.     Plaintiff fully incorporates and re-alleges paragraphs one (1) through

  forty-four (44) as if fully set forth herein.

          49.     At all times relevant to this action Defendant is subject to and must abide

  by the laws of the State of Florida, including Florida Statute § 559.72.

          50.     Defendant has violated Florida Statute §559.72(7) by willfully

  communicating with the debtor or any member of her or his family with such frequency

  as can reasonably be expected to harass the debtor or her or his family.


                                                  8
Case 3:19-cv-00018-HES-PDB Document 1 Filed 01/04/19 Page 9 of 10 PageID 9



          51.     Defendant has violated Florida Statute §559.72(7) by willfully engaging in

  other conduct which can reasonably be expected to abuse or harass the debtor or any

  member of her or his family.

          52.     Defendant’s actions have directly and proximately resulted in Plaintiff’s

  prior and continuous sustaining of damages as described by Florida Statute §559.77.

          WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

  triable and judgment against OPTIMUM OUTCOMES, INC. for statutory damages,

  punitive damages, actual damages, costs, interest, attorney fees, enjoinder from further

  violations of these parts and any other such relief the court may deem just and proper.

                                           COUNT III
                                    (Violation of the FDCPA)

          53.     Plaintiff fully incorporates and re-alleges paragraphs one (1) through

  forty-four (44) as if fully set forth herein.

          54.     At all times relevant to this action Defendant is subject to and must abide

  by 15 U.S.C. § 1692 et seq.

          55.     Defendant has violated 15 U.S.C. § 1692(d) by willfully engaging in

  conduct the natural consequence of which is to harass, oppress, or abuse any person in

  connection with the collection of a debt.

          56.     Defendant has violated 15 U.S.C. § 1692(d)(5) by causing a telephone to

  ring or engaging any person in telephone conversation repeatedly or continuously with

  intent to annoy, abuse, or harass any person at the called number.

          57.     Defendant has violated 15 U.S.C. § 1692(f) by using unfair and

  unconscionable means to collect or attempt to collect any debt.



                                                  9
Case 3:19-cv-00018-HES-PDB Document 1 Filed 01/04/19 Page 10 of 10 PageID 10



          WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

   triable and judgment against OPTIMUM OUTCOMES, INC. for statutory damages,

   punitive damages, actual damages, costs, interest, attorney fees, enjoinder from further

   violations of these parts and any other such relief the court may deem just and proper.

                                                 Respectfully submitted,

                                               /s/ Jason R. Derry, Esquire
                                               Jason R. Derry, Esquire
                                               Florida Bar No.: 0036970
                                               Morgan & Morgan, Tampa, P.A.
                                               One Tampa City Center
                                               201 North Franklin Street, 7th Floor
                                               Tampa, FL 33602
                                               Telephone: (813) 223-5505
                                               Facsimile: (813) 257-0577
                                               jderry@ForThePeople.com
                                               jkneeland@ForThePeople.com
                                               Attorney for Plaintiff




                                               10
